Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-14 and 16-19 are pending, claim 15 is cancelled, and claims 1, 5 9, and 16 are amended. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: stopping part in claims 1 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



 Claims 1-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moser (U.S. 2017/0321636) in view of Jaegle (U.S. 20150204275 and Bormann (U.S. 2015/0332833).
With respect to claims 1 and 16, Moser discloses a valve assembly (figure 1) for an injection valve (title), the valve assembly comprising:
a housing (figure 1, #3) having a fluid inlet (figure 1, fluid inlet above the arrow B) and a fluid outlet (figure 1, the outlet at #5 joined by a fluid path (figure 1, fluid path from B to 5) extending from the fluid inlet to the fluid outlet (figure 1);
a needle (figure 1, #2) within the housing to move along a longitudinal axis (figure 1, X) of the valve assembly;
a first valve seat (figure 1, at #4);
a first valve closing part (figure 1, the part of #2 which is against #4) movable by the needle between a first closed position (seen in figure 1) where the first valve closing part is in contact with the first valve seat for closing the fluid path (figure 1) and a first open position (figure 1, when #2 is pressed down against spring #9 and lifts off of #4) where the first valve closing part is spaced a part from the first valve seat for opening the fluid path (figure 1, #2 moves off of #4);
the first valve closing part comprises a pintle (figure 1, the pintle of needle #2) and a valve surface corresponding to the first valve seat (figure 1, the noted valve surface adjacent that of the first valve seat at #4)
a flow calibration ring fixed to the housing (figure 1, the element beneath #71 and above #70), wherein the flow calibration ring surrounds the needle (figure 1, surrounding #2) leaving a flow gap (figure 1, space about #2 and within the noted ring) in between, and a front face of the flow calibration ring (figure 1, the face of the noted ring facing #70) ; and

Bormann, discloses, paragraph 0030 and figure 5, that the element #5 and that of #4 are closed and the gap between them is closed with restoring to that being a spring element. Noting that such closure happens as the two elements are closed due to pressure of a magnetic force and open due to a spring force.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the element #72 of Moser engages the noted flow calibration ring in the maximum lift of the needle as disclosed by Bormann, as the magnetic force applied to move the ring would stop when two surfaces contact each other (72 being the only surface of the ring moving downward as #70 is far above that of #3 compared to 72 and the noted ring) and the spring force raises the needle up seating the valve of #4. This is the understood function of the injector of Moser, as is made obvious by Bormann.
Jaegle discloses, figure 15, a second valve seat (figure 15, #8, with a the noted seal #7 between the sealing surface and the valve #3) and a second valve closing part (figure 15, the extruded part of #3
that projects out and comes in contact with #7) movable by the needle between a second closed position (shown in figure 15) where the second valve closing part is in contact with the second valve 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the second valve seat as disclosed by Jaegle and the second valve closing part which closes and opens with respect to the second valve seat into Moser, allowing the injector of Moser to have both minimal and maximum desired fuel injection quantities per injection cycle. With regards to claim 16, Jaegle discloses the sealing ring mounted between the second valve seat and second valve closing part for effectively sealing the two, the noted combination placing the sealing ring on that of the flow calibration ring of Moser, which the bottom side of the ring forms the second valve seat and incorporates the sealing ring.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the pintle including a first hollow cylindrical portion surrounding a first axial end of the needle, a second hollow cylindrical portion extending beyond the first axial end of the needle as a matter of design choice of the needle valve of the device. MPEP 2114.04 discloses that  a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular configuration of the claimed device was significant to utilize such a claimed configuration of the first and second hollow cylindrical portions as claimed. The application gives no criticality for the limitations, and they appear from the specification to have no aspect of which they effect the functionality of the device or improve it in any way but are viewed here in as a change of shape of the needle valve. 

With respect to claim 2, Moser as modified in claim 1 discloses a first valve section including the first valve closing part and the first valve seat; wherein the first valve section comprises an outward opening valve( Moser, figure 1, the valve opens as indicated by the arrow "A").

With respect to claim 4, Moser as modified in claim 1 discloses the first valve closing part and the first valve seat are disposed adjacent the fluid outlet (Moser, figure 1).
With respect to claim 5, Moser as modified in claim 1 discloses the first valve seat comprises a surface (figure 1, the surface at #4) surrounding an orifice (figure 1, the orifice of #8) at an axial end of the housing (figure 1, the end of #3) adjacent the fluid outlet (figure 1, the outlet where #52/5 are indicated at); and the first valve closing part is connected to the needle (figure 1, being the lower part of the valve/needle).
With respect to claim 6, Moser as modified in claim 1 discloses the second valve closing partis disposed within the housing axially spaced apart from the first valve closing part (as disclosed by Jaegle); and the spring is disposed axially between the first valve closing part and the second valve closing part (Moser's #70 being the second valve closing part as modified by Jaegle, the spring is between #70 and the bottom of #2 that abuts #4).
With respect to claim 7, Moser as modified in the rejection of claim 1 discloses a spring (figure 1, #9) applying a force to the needle towards the closed position of the first valve closing part and towards the closed position of the second valve closing part (as the spring applies the force upwards, it causes #2s lower end to abut #4, and #70 as made obvious by Jaegle closes the element above #70); and a spring washer (figure 1, #70, being a washer such that it encircles #2 and a spring washer as the spring abuts against #70) fixed at the needle (figure 1, #70fixed onto #2); wherein the spring is 
With respect to claim 8, Moser as modified in the rejection of claim 7 discloses the spring washer forms the second valve closing part (figure 1, #70).
With respect to claim 9, Moser as modified in the rejection of claim 1 discloses a sealing ring (Jaegle discloses the sealing ring, #7) an; wherein either;
the is connected to the housing (Jaegle, figure 15) and provides a front face (Jaegle, figure 15, the face of #7 facing #3) facing a front face (Jaegle, figure 15, the front face of the upper stop of #3 which faces #7) of a part formed at or connected to the needle, or
the sealing ring is connected to the needle and provides a front face which is facing a front face of the inside of the housing or a front face of a part connected to an inside of the housing; and
in the opening position of the second valve closing part, an axial distance between said both front faces is smaller than a minimal axial distance between the second valve closing part and the second valve seat (as the valve opens and closes, the distance between the front faces is smaller than that of the second valve closing part and valve seat, as the front face of the sealing ring is closer to that of the valve closing part).
With respect to claim 10, Moser as modified in the rejection of claim 7 discloses the stopping part is formed at or fixed to the needle at an axial side of the spring opposite the spring washer (figure 1, #72 being opposite #70 of spring #9).
With respect to claim 11, Moser as modified in the rejection of claim 1 discloses the flow calibration ring and/or the stopping part includes one or more radial slots providing flow continuity for a flowing gas (figure 1, #72 has a radial slot about it allow fluid flow, see arrow B).
With respect to claim 12, Moser as modified in the rejection of claim 1 discloses an armature (figure 1, #70) coupled to the needle by form-fit and/or force-fit (figure 1, #70as it is directly 
With respect to claim 13, Moser discloses an armature (figure 1, #72) connected to an armature pin (being the upper pin element of the vale adjacent #72);
wherein an axial end of the armature pin is adjacent to and uncoupled from an axial end of the needle (figure 1, as #70 is between the two) and is pressed against the axial end of the needle by the actuator unit when the actuator unit is energized (paragraph 0025).
With respect to claim 14, Moser as modified in the rejection of claim 1 discloses in the open position of the first valve closing part, the first valve closing part and the first valve seat are separated by
a first minimal axial distance (the first distance between both elements when open) and in the open position of the second valve closing part, the second valve closing part and the second valve seat are separated by a second minimal axial distance (the minimal second distance between both elements when open); and the second minimal axial distance is smaller than or equal to the first minimal axial distance (both distances, being equal, as the needle valve 2 is a solid element both closing parts are affixed to and thus move as one).
With respect to claim 17, Moser as modified in the rejection of claim 1 discloses a second valve section (as #70 opens outwards when force is applied to it) including the second valve closing part and the second valve seat; wherein the second valve section comprises an outward opening valve (Moser as modified by Jaegle discloses the second valve opening downward, and thus, opening outward).
With respect to claim 18, Moser as modified in the rejection of claim 7 discloses a sealing ring mounted at the spring washer and forms the second valve closing part (Jaegle discloses the noted seal #7, and being located at the spring washer which is #70 of Moser (which closes against it) and forms the second valve closing part).
With respect to claim 19, Moser as modified in the rejection of claim 1 discloses further comprising an actuator unit (figure 1, #71) when energized applying a force to the needle in an axial direction away from the closed position of the first valve closing part and away from the closed 
Response to Arguments/Amendments
	The Amendment filed 05/03/2021 has been entered. Currently claims 1-14 and 16-19 are pending, claim 15 is cancelled, and claims 1, 5 9, and 16 are amended. Applicants amendments to the claims has overcome each and every rejection previously set forth in the Office Action dated (02/12/2021). However, an obvious rejection is made in view of the claimed limitations, as nothing in the specification mentions such features of the two hollow cylindrical portions, though shown by the figures, it is understood under MPEP 2144.04 that such changes in shape are obvious if there is no persuasive evidence that such particular configuration is significant, as the noted shape is not mentioned at all, no persuasive evidence was found.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397.  The examiner can normally be reached on M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752